Citation Nr: 1100975	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.  

2.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to a right knee injury.  

3.  Entitlement to service connection for a right foot disorder, 
to include as secondary to a right knee injury.  

4.  Entitlement to service connection for a low back disorder, to 
include as secondary to a right knee injury.  

5.  Entitlement to service connection for a right hand disorder, 
to include as secondary to service-connected residuals of a right 
thumb fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran testified at a videoconference hearing before the 
Board in October 2010 that while stationed in Germany in 1967, he 
fell in a rut, injuring his right knee.  He was told he had 
dislocated his kneecap.  He stated that he was taken to the base 
infirmary where a German doctor reduced the dislocation, wrapped 
the knee with an Ace bandage, and prescribed daily treatment for 
a week, during which time he was exempted from his regular 
duties.  The Veteran testified that because he was an E5 at the 
time, his status would have been noted on the morning reports and 
on the duty rosters.  He stated that he continued to have 
problems with the knee after the injury, but never sought 
treatment for it until 2006.  

The Veteran's service treatment records do not reflect any 
treatment for a right knee injury, nor does the report of his 
separation examination in July 1968 note any pertinent 
complaints, abnormal clinical findings, or diagnosis.  

However, in light of the Veteran's hearing testimony, a search 
must be made for morning reports and duty rosters in an attempt 
to verify his claimed right knee injury.  Because the Veteran has 
claimed that he has right ankle, right foot, and low back 
disorders that are secondary to the claimed right knee injury, 
the secondary issues are intertwined with the issue concerning 
service connection for a right knee disorder.  Therefore, 
consideration of those issues must be deferred, pending 
resolution of the knee disorder issue.  However, the Veteran must 
also be afforded an examination of his right ankle, right foot, 
and low back to determine the presence of any such disorders and 
to determine whether any such disorder is due to service or to 
any right knee disorder found.  

In addition, service connection has been established for 
residuals of a right thumb (first metacarpal) fracture which the 
service treatment records indicate was sustained in September 
1967 when the Veteran fell playing football.  At his Board 
hearing, the Veteran testified that his right hand was crushed, 
fracturing his thumb, when a file cabinet fell on it while he was 
loading a truck during service; he described problems he had with 
his fingers during service and subsequently.  He was afforded a 
VA compensation examination in November 2007, primarily to assess 
any current impairment of his right thumb, which issue is not 
currently before the Board.  The examiner also reported clinical 
findings indicating some decreased range of motion of the other 
fingers of the Veteran's right hand, and noted that the Veteran's 
right hand was always swollen.  However, the examiner did not 
diagnose any right hand disorder other than degenerative changes 
in the first right metacarpophalangeal joint as a residual of the 
right thumb fracture.  Nor did the examiner indicate whether any 
of the noted clinical findings, other than for the right thumb, 
were due to an injury in service or to the service-connected 
thumb disability.  

The Veteran further testified that his right little finger was 
bent and that he underwent surgery on his right ring finger at a 
VA facility in December 2009; no records of that surgery are 
associated with the claims file.  He also stated that he has 
little grip strength in his right middle or little fingers.  

Therefore, the Veteran must be scheduled for an examination to 
determine whether he currently has a disorder of his right hand, 
other than his right thumb disability, and to obtain a medical 
opinion as to the etiology of any such disorder.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford 
him the opportunity to identify or submit any 
additional pertinent evidence, to include the 
names and addresses of all health providers 
who have evaluated or treated him for right 
hand, right knee, right ankle, right foot, or 
low back disorders since his separation from 
service.  Based on his response, the RO must 
attempt to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  Regardless of 
the Veteran's response, the RO must attempt to 
procure copies of all records which have not 
previously been obtained from the Muskogee VA 
Medical Center since October 2009.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is unable 
to obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; (c) 
describe any further action to be taken by the 
RO with respect to the claim; and (d) that he 
is ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

2.  The RO must request morning reports and 
duty rosters for the Veteran's unit in 1967 
from the appropriate agency.  All attempts to 
secure this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain these records the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

3.  After all available requested records have 
been secured, the Veteran must be afforded the 
appropriate VA examination(s) to determine the 
presence and etiology of any right knee, right 
foot, right ankle, low back, or right hand 
disorder found.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner(s) in conjunction with the requested 
studies.  Following a review of the service 
and post-service medical records, the clinical 
examination, and with consideration of the 
Veteran's statements, the examiner must opine 
whether any current right knee disorder found 
is related to his military service.  
Additionally, an opinion is requested as to 
whether any right foot, right ankle, or low 
back disorder found is related to his military 
service or to any current right knee disorder 
found.  The examiner is requested to provide 
an opinion as to whether any right hand 
disorder found, other than the service-
connected right thumb 


disability, is related to his military service 
or is due to or aggravated by the 
service-connected right thumb disorder.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why any 
opinion would require speculation.  The report 
prepared should be typed.  

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
an examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After the above development has been 
completed, the Veteran's claims for service 
connection for a right hand disorder, a right 
knee disorder, a right ankle disorder, a right 
foot disorder, and a low back disorder must be 
readjudicated.  If any claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


